THE STATE OF TEXAS
                                         MANDATE
TO THE 124TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 31st
day of October, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Brandon Wayne Evans, Appellant                             No. 06-13-00244-CR

                   v.                                      Trial Court No. 42,993-B

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Brandon Wayne Evans, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 6th day of January, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk